| Case 4:21-cv-40061-DHH Document 2 Filed 06/14/21 Page 1of5

MER SAL LILTALLT Leal T
She py et lege lag |
| ia seeing AA aE SCP ,

| Michilas Cotes, V0 se

a
Zaata 5a Cal Ceute a
Dhar foe Sikgres FZ

| ahs Lee. oe ea on a
{ae others, 22 & 8

acme | 4. united Tales 2221 lbes
Gl wpe Fhe. Ali Cestej- _~

a,
ae - Pr ect Ge Lialed lien

fa Ni ole

i =o Lac - tliat BQ

ee —=—THerTT ay UL ee

 

ee el Te kee Mavticf PAL Liha [ae ea
dy
| Case 4:21-cv-40061-DHH ee lee oo tet Page 2 of 5

wo. ke Detect hostile cif

|_ Ceufer ss aA Avg el CA tey Le LOSE
a het LAL CEI ADL. AL M522 ANE
ALM GIN LK fl pif PE, Buthedbieg
She pita ga nee ed BA peta
Latics: Tat bled Ghia — Dh {AA
ie et FEL. cad bh hae. SG
Die Aa Litwess. (hited) ar-
Vahey Ly Mos ,F50_faVhisasAve. Cortay. (ig. Ooi ye

=e je
x  Lpleuda Ei ele Sei Beli
LCA Sa Lucta- Sgs- FRO SSS OF
LL TAS Sah P Ss, a JL E OLS
Loe Listy AetD! at _ In
At sO NE ea tian

Ai | Detecl aut hha. lube SfG CU re
a pg open Sat Ne
ca _ steve. Gt¢-L SISAL MS CLP-S, Practica — .

ts at Lustys eit CEL LAr fet

eas thes qee lf A CAA y dessin. :
See lat Sidhe dy Goat lWiry, 60 HN Sal AVE.
Secs Lies Zee. a cre a og

 

 

 

 

 
| Case 4:21-cv-40061-DHH Docu ene Filed 06/14/21 Page 3 of5

l Yor chat Agust 9. dale fhe
| at LE Defte.let Ths wwe
eee Cia ee SIG Cu
ba ed) cig ef NM AL CLLR
rae SOLE ae va plited/
a AC«LES ge DX Aecle cui thigat.

Z Ze Deuce cc flee tts pole
acl! Th tea f- “eas. Veisee EltLt AZ
pA fale nd aiblyic, pyr fa beegph.

I ee hat Wi tice age CASI

cAcloe pematecti) ha AK a oa HY
ie \eallppe See e

FA LLU Lave FZ aa Sra Mel. fis COR
AEE OC itl fhe fla
i 4 Stt ACCT gal (Bbact Un pMds
ee fod =A Ls. AM Pe 7a a oe ven
olds 2 ater ALE “5b Cre
a Lal, ae AS Caiseag) 2 Zhy
Le fend LA SENG ESS. <=

by se OL ACL IAL
CT AIRTEL CAs
Case 4:21-cv-40061-DHH Pocus 2 spe aie Page 4 of 5

y

FAN es ie LYLM 4 oo oa
LAY AACA. Lhd Lith va besyendgfe
ey rhe Wisdele SZ BeZ cates a
Ll Stee Ae fo {eles Last SAGES.
DAL AS Fie 5f0ss acl abbas.
pl CG le 5 COE aacl. fii Uae S ;
Als Ging tt SECS, Guced there
| He libetah Sx Lil — ta OLAV a
\| Lb MEL LE ivy Rea Lich ipevemmt a

NA AL Ske plied eve Ska PES Bible

_tche ghitalh Gard SpZ55lhy VGLGAF

AL SELLE’ G TG fi tipely Ze alae ees

IL SUGP2 ZL £0 A bi LoL MC LL

- Le a Yel beetly LGL fe tebe Sei Me
$$$ Yager Dole Ske 4 jaatly eth EL

ee ee Le ae ee eee

 

  

| Dertad See a Ture ial —___

 

 

 

 

 

a SS— aE Oe

 
Case 4:21-cv-40061-DHH ee 06/14/21 Page 5of5
||

lute Beh Diese ZI GO
l ab er Jb AALU. aatL a
— ae Gh LS Ath Put tactle 2 SAY SP pe
age (24 f/. Lath <2 oz af SOME bd
Lhd At Prev Ao LCA Sel) “e7. Phe
LLP ePtictbinfps... |

Keyed Al ehagttedl
| tthe 2s Gentes

| SL fled jee
LLC LNT A, Mla» MEES.
